Citation Nr: 1645660	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  09-45 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral wrist disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard.  He had active duty for training from June 1980 to September 1980 and served on active duty from November 1990 to June 1991 and from February 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board Videoconference hearing in February 2012 and a copy of that transcript is of record.  

In a May 2012 decision, the Board remanded the above claim for further development.  

The Veterans Law Judge who held the February 2012 hearing is no longer employed at the Board.  In a January 2015 letter the Veteran responded that he did not wish to attend another hearing before a different Veterans Law Judge.  See 38 C.F.R. § 20.707 (2015). 

The Board denied this claim in a March 2015 decision.  The Veteran then appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (CAVC), and in June 2016, the CAVC issued a Joint Motion for Partial Remand (JMPR) that vacated the March 2015 decision and remanded it back to the Board for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran seeks entitlement to service connection for a bilateral wrist disability, which he contends began while he was stationed abroad in July 2003.  

In the June 2016 JMPR, the parties recognized that the Veteran served in Southwest Asia in support of Operation Desert Shield and Desert Storm from January to May 1991 and in support of Operation Iraqi Freedom from April 2003 to April 2004.  Therefore, the Board is required to consider compensation for certain disabilities occurring in Persian Gulf Veterans under 38 C.F.R. § 3.317. 

As noted in the June 2016 JMPR, on the April 2004 separation report of medical history the Veteran reported that both wrists had a burning sensation.  The Veteran's April 2004 separation report of medical examination noted that the Veteran had bilateral wrist pain that began in July 2003.  On physical examination there were no deformities, heat, or edema.  The examination was normal with negative Tinel's Sign and Phalen's Maneuver.  The examiner further noted that the Veteran's bilateral wrist pain was only with pressure placed on the wrists.  The Veteran's wrists were negative for numbness or tingling.  The examiner recommended follow-up with the Veteran's primary care physician for his bilateral wrist pain.  Post-service VA treatment records dated October 2004 to June 2009 show that in October 2004 the Veteran reported pain in both wrists.  In December 2004 the Veteran reported that both wrists had a burning sensation.  In January 2005 it was noted that the Veteran had minor injuries to his wrists in service.  The Veteran also reported wrist pain.  

At the February 2012 Board hearing, the Veteran testified that he did not seek treatment for his wrists in service and that there was no specific injury to his wrists.  The Veteran also testified that he was currently having trouble with swelling for which he takes over the counter medication.  The Veteran also reported that his wrist problems have been ongoing since service and that he had not received treatment for his wrists since service.  

The Veteran was afforded a VA wrist conditions examination in August 2012.  The examiner concluded that the Veteran did not now have or ever have a bilateral wrist condition.  The examiner explained that the Veteran's wrists were normal on examination.  The examiner further explained that the Veteran complained of wrist pain in service in 2003, at separation in 2004, and at VA in 2004.  The examiner further noted that this was the last objective evidence of complaints of a wrist condition in either wrist and there was no wrist condition diagnosed.  However, the examiner did not discuss the Veteran's complaints and symptoms in relation to a possible undiagnosed illness.  Therefore, the Board finds that an addendum opinion is necessary to address whether the Veteran's complained of symptoms are due to an undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1. Return the August 2012 VA wrist conditions examination report to the examiner (or another appropriate examiner if unavailable) for an addendum opinion.  While the examination did not reveal a diagnosis of a wrist condition, are the Veteran's complained of symptoms of bilateral wrist pain and a burning sensation otherwise at least as likely as not (a 50 percent probability or greater) due to an undiagnosed illness as the result of his service in the Southwest Asia theater of operations?

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




